CONCURRING OPINION BY
COLVILLE, Judge:
While I agree that Appellant is not entitled to relief due to his failure to preserve his substantive issues for our review, I believe we should briefly address Appellant’s first issue, as it implicates our jurisdiction.
Pa.R.A.P. 341(b)(1) provides, in relevant part, that “[a] final order is any order that[] disposes of all claims and of all parties.” As explained by the Majority, at the hearing to notify Appellant of the new registration requirements under Megan’s Law IV,1 the court established a procedure whereby any objections to the trial court’s order requiring compliance with the registration requirements could be raised by filing a motion which would then be disposed of at a subsequent hearing. Because Appellant did not raise any objections to the trial court pursuant to the prescribed procedure, the December 14, 2012, order, is final as to Appellant as it disposed of all of Appellant’s claims. The court was not required to do anything further in order to enforce the December 14, 2012, order against Appellant. Thus, *813we have jurisdiction over this appeal. See 42 Pa.C.S.A. § 742.

. 42 Pa.C.S.A. § 9799.10, et seq.